533 F.2d 495
76-1 USTC  P 9358
UNITED STATES of America, Plaintiff-Appellee,v.Marvin Morris WANGRUD, Defendant-Appellant.
No. 75-3347.
United States Court of Appeals,Ninth Circuit.
April 1, 1976.

David M. Rothman, Beverly Hills, Cal., for defendant-appellant.
Brendan D. Lynch, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
OPINION
Before WRIGHT, CHOY and KENNEDY, Circuit Judges.
PER CURIAM:


1
Mr. Wangrud appeals his conviction on two counts of wilful failure to make an income tax return.  26 U.S.C. § 7203.  For the tax years in question the defendant received checks from the State Farm Insurance Company as compensation for his services.  He now argues that he did not receive money, since the checks could be cashed only for federal reserve notes and that these are not redeemable in specie.  We publish this opinion solely to make it clear that this argument has absolutely no merit.  We affirm this conviction.


2
By statute it is established that federal reserve notes, on an equal basis with other coins and currencies of the United States, shall be legal tender for all debts, public and private, including taxes.  31 U.S.C. § 392 (Supp.1976).  This statute is well within the constitutional authority of Congress. U.S.Const. art. I, § 8.  It so completely disposes of appellant's argument that it is unnecessary for us to invoke other provisions of the Internal Revenue Code which would be equally dispositive, defining as income compensation received in forms other than money.  See Internal Revenue Code of 1954, § 61.


3
We have considered appellant's other argument and we find it to be without merit.


4
The conviction is affirmed.